Name: Commission Regulation (EC) NoÃ 364/2006 of 1 March 2006 fixing the import duties applicable to certain husked rice from 2 March 2006
 Type: Regulation
 Subject Matter: plant product;  EU finance;  trade
 Date Published: nan

 2.3.2006 EN Official Journal of the European Union L 61/10 COMMISSION REGULATION (EC) No 364/2006 of 1 March 2006 fixing the import duties applicable to certain husked rice from 2 March 2006 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1549/2004 of 30 August 2004 derogating from Council Regulation (EC) No 1785/2003 as regards the import arrangements for importing rice and laying down separate transition rules for imports of basmati rice (1), and in particular Article 1, Whereas: (1) Based on the information provided by the competent authorities, the Commission notes that import licences for husked rice falling within CN code 1006 20 excluding import licences for Basmati rice have been issued in respect of 289 488 tonnes for 1 September 2005 to 28 February 2006. The import duty for semi-milled or wholly milled rice falling within CN code 1006 20, other than Basmati rice, must therefore be amended. (2) As the applicable duty must be fixed no later than ten days from the end of the period referred to above, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 The import duty for husked rice falling within CN code 1006 20 shall be EUR 65 per tonne. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 March 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 280, 31.8.2004, p. 13. Regulation as last amended by Regulation (EC) No 2152/2005 (OJ L 342, 24.12.2005, p. 30).